148 F.3d 1179
Chris W. BEGGERLY; James R. Beggerly; Clark M. Beggerly;Velma B. Garner; Suzanne Reed; David Reed,Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 95-60625.
United States Court of Appeals,Fifth Circuit.
Aug. 4, 1998.

Ernest G. Taylor, Jr., Robert Minard Arentson, Jr., Christine Crockett McCluskey, Watkins, Ludlam & Stennis, Jackson, MS, for Plaintiffs-Appellants.
William Brandt Lazarus, Martin W. Matzen, Washington, DC, Donald Monroe Waits, Asst. U.S. Atty., Biloxi, MS, for Defendant-Appellee.
Henry D. Granberry, III, Atlanta, GA, for Southeastern Legal Foundation, Amicus Curiae.
John Joseph Rademacher, Jerome J. Werderitch, Michael John Stientjes, American Farm Bur.  Fed., Park Ridge, IL, for American Farm Bur.  Fed. and Mississippi Farm Bur.  Fed., Amicus Curiae.
Appeal from the United States District Court for the Southern District of Mississippi; Dan M. Russell, Jr., Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before POLITZ, Chief Judge, and EMILIO M. GARZA and STEWART, Circuit Judges.
PER CURIAM:


1
This matter is on remand from the Supreme Court, United States v. Beggerly, --- U.S. ----, 118 S.Ct. 1862, 141 L.Ed.2d 32 (1998), which reversed the decision of this court reported at 114 F.3d 484 (5th Cir. 1997).   In accordance with the Supreme Court's mandate, the judgment of the district court dismissing the Beggerlys' complaint with prejudice for lack of jurisdiction and denying all other relief sought is hereby AFFIRMED in all respects.